Citation Nr: 0718616	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
hallux rigidus (claimed as a disability of the left foot/left 
great toe).  

2.  Entitlement to service connection for a right foot 
condition, secondary to the veteran's service-connected 
disabilities.  

3.  Entitlement to an increased rating for fracture, left 
tibia with one inch shortening of the left leg, degenerative 
joint disease (DJD) of the left knee, with associated 
ossification of the interosseus ligament, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Columbia, South Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO), for the 
(Buffalo, New York RO) which, amongst other findings, granted 
service connection for hallux rigidus of the left foot, 
assigning a noncompensable, effective March 2004.  The 
veteran appeals for a higher rating.  In that same rating 
decision, the RO also denied service connection for a right 
foot condition, and denied an increased rating for fracture, 
left tibia with one inch shortening of the left leg, DJD of 
the left knee, with associated ossification of the 
interosseus ligament.  

The claim of service connection for a right foot condition, 
secondary to service-connected disabilities and the claim for 
an increased rating for fracture, left tibia with one inch 
shortening of the left leg, degenerative joint disease (DJD) 
of the left knee, with associated ossification of the 
interosseus ligament, being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

The veteran's hallux rigidus of his left great toe is 
manifested by tenderness and loss of motion in his left first 
metatarsophalangeal joint, but is not productive of an 
operated foot with resection of the metatarsal head, severe 
symptomatology equivalent to amputation of the great toe, or 
symptomatology of a moderate foot injury.  


CONCLUSIONS OF LAW

The criteria for an initial 10 percent rating for hallux 
rigidus of the left great toe have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5280, 5281.  (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2006).  These notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  VCAA notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
claimant, 2) that a reasonable person could be expected to 
understand from the notice what was needed, or 3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, in a March 2004 letter, the RO provided timely 
(i.e. prior to the rating decision on appeal) notice to the 
veteran regarding what information and evidence is needed to 
substantiate a service connection claim, specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  

Following the March 2004, notice letter, the RO granted 
service connection for left hallux rigidus.  The RO assigned 
a disability rating and effective date.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's left hallux rigidus claim has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  

Even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service 
connection, the Board finds that the veteran has not been 
prejudiced.  The Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for a higher rating by way 
of a statement of the case.  He responded by making arguments 
as to why a higher rating was warranted.  Additionally, the 
March 2004 notice requested that the veteran submit medical 
evidence concerning treatment he had for the left hallux 
rigidus.  This is the same type of evidence that is used to 
assign a disability rating.  Additionally, in April 2007, the 
veteran's representative outlined the rating criteria used to 
assign ratings based on hallux rigidus and made arguments as 
to how the evidence in the file supported the claim for a 
higher rating.  These actions demonstrate that the appellant 
had actual knowledge of the requirements for the benefits 
sought on appeal.  Therefore, the veteran has not been 
prejudice by any notice error.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board still finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the claim for a higher rating will 
not be granted, therefore any question regarding the 
assignment of an effective date is rendered moot.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes service records, private medical records and VA 
treatment records.  The veteran was scheduled and underwent a 
VA examination.  There are no known additional records to 
obtain.  A hearing was offered, and the veteran declined.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.

Left hallux rigidus 

The veteran contends that the current evaluation assigned for 
his service connected hallux rigidus of the left great toe 
does not accurately reflect the severity of his disability.  

Under Diagnostic Code 5281 unilateral hallux rigidus is rated 
as severe unilateral hallux valgus and is evaluated at a 
maximum of 10 percent.  Under Diagnostic Code 5280, a 10 
percent evaluation is authorized for severe unilateral hallux 
valgus if equivalent to amputation of the great toe or if 
operated upon with resection of the metatarsal head.

The medical evidence shows that the veteran was seen in 
December 1997 at the Foot Specialist of Central New York.  At 
that time, there was a visible enlargement at the first 
metacarpophalangeal (MP) joint.  When squeezed, one was able 
to produce pain within the foot.  On palpation there was no 
pain whatsoever.  The examiner indicated that he could be 
dealing with some degenerative osteoarthritis, 
intermetatarsal bursitis, or neuritis in that area.  In 
December 2003, the veteran was seen again and it was noted 
that there were no fractures or bone lesions at that time.  
Plantar fasciitis was identified, more on the right foot than 
on the left foot.  

In June 2004, the veteran underwent a VA examination.  His 
chief complaint was of pain of the left foot.  Examination 
showed no gross deformity of the left foot.  There was 
tenderness on palpation of the left first MP joint.  There 
was a marked palpable spur in the area.  There was slight 
varus malalignment of the left forefoot which was not 
correctable on manipulation.  The longitudinal arch was well 
preserved.  Motion of the left great toe interphalangeal 
joint was flexion of 0 degrees, with normal at 30 degrees, 
extension of 0 degrees with normal at 0 degrees.  MP joint of 
the left foot was 0 degrees with normal at 50 degrees, and 
extension at 0 degrees with normal at 0 degrees.  The lesser 
toe joint motion was within normal limits and was nontender 
to palpation.  There was no pain on compression of the left 
metatarsal heads.  

The medical evidence relating to the veteran's disorder shows 
that he has not had a resection of the metatarsal head of his 
left first metatarsophalangeal joint.  There is also no 
medical evidence indicating that the condition of the 
veteran's left great toe is the equivalent of having that toe 
amputated.  Therefore, a 10 percent evaluation under 
Diagnostic Code 5280 is not warranted.  

The Board also finds that no compensable evaluation can be 
assigned pursuant to any other potentially applicable 
Diagnostic Code.  Diagnostic Code 5284 is available for the 
evaluation of other foot injuries.  Moderate residuals of 
other foot injuries warrant a 10 percent rating while a 20 
percent rating requires moderately severe residuals, a 30 
percent rating requires severe residuals, and a 40 percent 
rating requires actual loss of use of the foot.  

Given the evidence of record, the Board finds that a 
compensable rating under Diagnostic Code 5284 is not 
justified because while the veteran's service connected 
disability results in some loss of motion, there is no 
evidence to show that he does not have significant foot 
function remaining.  Although he complained of pain on the 
most recent examination in June 2004, there was no pain on 
palpation of the left hallux rigidus.  Only on one occasion 
in 1997, was pain elicited and that was upon squeezing the 
foot.  These findings indicate that the veteran's disability 
does not rise to the level of moderate under Diagnostic Code 
5284.

Diagnostic Codes 5277 (bilateral weak foot), 5278 (claw 
foot), 5276 (flatfoot), 5282 (hammer toe), and 5283 (malunion 
or nonunion of tarsal and metatarsal bones) do not apply 
because there is no medical evidence that the veteran has 
these disorders.  
Accordingly, the veteran 's noncompensable rating for hallux 
rigidus of the great left toe is based on the objective 
findings of the VA examiner and private physician that the 
veteran has no palpable pain and only loss of motion in his 
left first metatarsophalangeal joint.  Based on the 
foregoing, a compensable rating is not warranted.  


ORDER

An initial compensable rating for left hallux rigidus of the 
left great toe is denied.  


REMAND

Additional development is necessary with regard to the 
veteran's claim for service connection for his right foot 
condition, which he claims as secondary to his service-
connected disabilities.  The veteran claims that as a result 
of his injury in service that resulted in a fracture of the 
left tibia and fibula and a shortening of the left leg, he 
has gait deformities which has caused a right foot condition.  

An April 2004 medical statement from Gerard Saponara, DPM, 
was associated with the claims folder in support of the 
veteran's claim.  Dr Saponara stated that the veteran's chief 
complaint was a condition consistent with bilateral plantar 
fasciitis.  It was noted that the veteran sustained a trauma 
20 to 25 years ago that left him with a leg length 
discrepancy.  Dr Saponara stated that it was his opinion that 
it was reasonable to correlate the leg length discrepancy 
with the veteran's presenting problem of plantar fasciitis.  

The veteran underwent a VA examination in June 2004.  At that 
time, a request was made that the examiner provide an opinion 
as to whether or not the veteran's disabilities, to include 
bilateral foot conditions, were due to his service-connected 
conditions.  During the examination, the examiner addressed 
several of the veteran's claimed conditions and provided 
opinions.  However, he did not provide an opinion on the 
etiology of the veteran's right foot condition.  This needs 
to be done  prior to a final adjudication of the claim.  

Medical reports from 2004 show that the veteran had 
impairment related to his left ankle.  These medical reports 
raise the question as to whether the veteran's service-
connected fracture of the left tibia resulted in a left ankle 
disability, and if so, the severity of such disability must 
be addressed.  These questions must be addressed, as the 
veteran may be entitled to a higher rating based on 
impairment of the tibia with an ankle disability.  See 
38 C.F.R. § 4.71, Diagnostic Code 5262.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Schedule the veteran for a VA orthopedic 
examination to determine the nature and etiology 
of his current right foot condition, if any.  
The claims file should be made available to the 
examiner to ensure awareness of the veteran's 
pertinent history.  All indicated tests, should 
be accomplished.  The examination should address 
if it is very likely, highly unlikely, or at 
least as likely as not, that the veteran's 
current right foot disorder, if any, is due to 
or aggravated by a gait disorder caused by his 
service-connected femoral and tibial fractures.  
The examiner should give a rationale for all 
opinions and conclusions. 

The orthopedic examiner should also comment 
on the current severity of the veteran's 
fracture, left tibia with one inch 
shortening to the left leg, degenerative 
joint disease (DJD) of the left knee, with 
associated ossification of the interosseus 
ligament.  All impairment caused by the 
service-connected condition should be 
reported.  In this regard, the examiner 
should state whether there is any nonunion 
or malunion of the tibia, as well as 
whether there is any associated ankle 
disability due to the service connected 
tibia fracture.  If there is an associated 
left ankle disability, the examiner should 
state whether the condition is marked, 
moderate or slight.  The examiner should 
also state whether the fracture of the 
tibia causes marked, moderate or a slight 
knee disability.  The examiner should give 
a complete rationale for all opinions 
given.

3.  Thereafter, readjudicate the claim of 
service connection for a right foot condition, 
secondary to the veteran's service-connected 
tibia and femoral fractures.  Consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995) and 
38 C.F.R. § 3.310 should be made.  If the 
decision is adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the Case, 
which sets forth the applicable legal criteria 
pertinent to this appeal, and he should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


